                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Jenyon R. McElvine,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00315-FDW
                                      )
                 vs.                  )
                                      )
          Ken Beaver, et al           )

            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 22, 2020 Order.

                                               January 22, 2020
